Reversed and Remanded and Memorandum Opinion filed July 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00420-CV

                          DR. HANI HANNA, Appellant

                                          V.
     LOCUMTENENS.COM LLC D/B/A LT MEDICAL LLC, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1107602

                     MEMORANDUM OPINION

      Hani Hanna appeals the trial court’s dismissal of his lawsuit against
Locumtenens.com LLC d/b/a LT Medical LLC (“Locumtenens”) for want of
prosecution. This is the second appeal in this case. During the pendency of the
previous interlocutory appeal to this court on another issue, we issued a stay order
of all proceedings in the trial court. When we lifted the stay, the trial court
dismissed the case. Both parties in the current appeal agree that the trial court erred
in dismissing the case. For the reasons stated in this opinion, we agree, reverse the
trial court’s dismissal order, and remand for further proceedings.

                                    Background

      Hanna filed his original petition on March 20, 2018, alleging Locumtenens
owed him for unpaid medical services he had provided. Locumtenens answered
and moved to compel arbitration. The trial court denied the arbitration motion, and
Locumtenens filed an interlocutory appeal to this court. On August 27, 2018, we
issued an order staying “all proceedings” in the trial court “until a final decision by
this court.” See Tex. R. App. P. 29.3. On December 5, 2018, during the pendency
of the appeal and stay, the trial court sua sponte issued an order dismissing the
lawsuit for want of prosecution. Hanna filed a motion to reinstate, and the trial
court reinstated the case on January 20, 2019. Thereafter, on December 18, 2019—
which was also during the pendency of the appeal and while the appellate stay of
all proceedings was in effect—the trial court signed a Status Conference and
Notice of Intent to Dismiss, which stated as follows:

      It is ordered that a status conference has been set on 03/13/2020 at
      9:30 AM. All parties are ORDERED to appear for a status conference
      on said date. Be prepared to set case for trial and discuss ADR
      options.
      NOTICE OF INTENT TO DISMISS AT STATUS CONFERENCE:
      YOUR CASE WILL               BE    DISMISSED        FOR     WANT      OF
      PROSECUTION:
             a) Unless, prior to the conference, all necessary parties have
                been properly joined or served with citation;
                or
             b) Upon failure to appear for Status Conference.

      On February 25, 2020, we issued an opinion and judgment in the prior
appeal affirming the trial court’s order denying arbitration. LocumTenens.com,
LLC v. Hanna, No. 14-18-00739-CV, 2020 WL 897362 (Tex. App.—Houston
                                          2
[14th Dist.] Feb. 25, 2020, no pet.) (mem. op.). Our judgment also explicitly lifted
the stay order. Locumtenens then filed two motions for extensions of time to file a
motion for rehearing, which this court granted, extending the deadline to file a
rehearing motion until April 28, 2020.

      On March 13, 2020, however, the trial court again rendered an order sua
sponte dismissing Hanna’s lawsuit for want of prosecution. A written order to that
effect was signed on March 16. Hanna then filed a motion to reinstate, which the
trial court denied. Locumtenens ultimately did not file a motion for rehearing in the
first appeal. In a single issue, Hanna now challenges the second dismissal for want
of prosecution and the denial of the motion to reinstate.

                                    Discussion

      We review a trial court’s dismissal for want of prosecution, as well as
subsequent denials of motions to reinstate, for abuses of discretion. Henderson v.
Blalock, 465 S.W.3d 318, 321–22 (Tex. App.—Houston [14th Dist.] 2015, no
pet.). Accordingly, we may reverse such decisions only if the trial court acted
arbitrarily or without reference to guiding rules and principles. Polk v. Sw.
Crossing Homeowners Ass’n, 165 S.W.3d 89, 96 (Tex. App.—Houston [14th
Dist.] 2005, pet. denied). There are two sources for a trial court’s authority to
dismiss suits for want of prosecution: Texas Rule of Civil Procedure 165a and the
court’s inherent authority. See Villarreal v. San Antonio Truck & Equip., 994
S.W.2d 628, 630 (Tex. 1999). Rule 165a authorizes trial courts to dismiss for want
of prosecution “on failure of any party seeking affirmative relief to appear for any
hearing or trial of which the party had notice.” Tex. R. Civ. P. 165a(1); see also Ex
parte Z.H., No. 14-21-00497-CV, 2022 WL 482132, at *2 (Tex. App.—Houston
[14th Dist.] Feb. 17, 2022, no pet.) (mem. op.). Trial courts also possess inherent
authority to dismiss a case when a plaintiff fails to prosecute it with due diligence.

                                          3
Villarreal, 994 S.W.2d at 630. However, regardless of which source of authority a
trial court relies on, it must provide the party subject to dismissal “with notice and
an opportunity to be heard.” Id. A failure to provide adequate notice of an intent to
dismiss necessitates reversal. Id. Such notice must state the ground or grounds on
which dismissal is to be based. See id. at 631-32 & n.4.

      In his brief, Hanna argues that he did not receive proper notice of the trial
court’s intent to dismiss the case for want of prosecution, the dismissal was in
contravention of the appellate stay, and he was entitled to reinstatement because
any failure to appear or prosecute the case was not intentional or the result of
conscious indifference but due to accident or mistake or otherwise reasonably
explained. Hanna made the same arguments in the trial court. In its brief,
Locumtenens concedes that the trial court erred in dismissing the case for want of
prosecution.

      Although the trial court rendered its order of dismissal after we lifted the
appellate stay, it issued its notice of intent to dismiss and set a status conference
during the pendency of the appeal and the stay. As set forth above, the stay
explicitly barred “all proceedings” in the trial court “until a final decision by this
court.” The trial court’s notice and status conference setting were thus in violation
of the appellate stay. Actions taken by a trial court in violation of an appellate stay
order are void and of no effect. See, e.g., In re Bates, 429 S.W.3d 47, 53 (Tex.
App.—Houston [1st Dist.] 2014, orig. proceeding) (collecting cases); In re Reilly,
No. 14-19-00524-CV, 2019 WL 3727273, at *1 (Tex. App.—Houston [14th Dist.]
Aug. 8, 2019, orig. proceeding) (mem. op.) (indicating trial court’s Trial
Preparation Order violated appellate stay); In re Sears, Roebuck & Co., 123
S.W.3d 573, 576 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding)
(“[W]hen we do issue a stay order, it must be obeyed.”).

                                          4
      Because the trial court’s notice of intent to dismiss was issued in violation of
the stay, it was void and did not provide the required notice. Although Hanna
subsequently received notice of the dismissal order, neither that notice nor the
order itself stated the ground or grounds on which it was based. See generally
Burnett v. Carnes Funeral Home, Inc., No. 14-12-01159-CV, 2014 WL 2601567,
at *6 (Tex. App.—Houston [14th Dist.] June 10, 2014, no pet.) (mem. op.)
(holding that even if trial court failed to provide notice of intent to dismiss for want
of prosecution, any error was cured when party received notice of the actual
dismissal order in time to a file a motion to reinstate).

      Moreover, it is clear from the appellate record that the trial court dismissed
Hanna’s lawsuit because he failed to appear for the March 13, 2020 status
conference. The other potential ground for dismissal identified by the court in the
notice of intent to dismiss was the possibility that all necessary parties had not
been joined and served. This lawsuit is a simple collection of an alleged debt; it
involves one plaintiff and one defendant. The record demonstrates that the one
defendant, Locumtenens, was properly served. As discussed above, the trial court
set the status conference in the same order that it provided notice of the intent to
dismiss. The order was void as it violated the stay. See In re Acceptance Ins. Co.,
33 S.W.3d 443, 447 (Tex. App.—Fort Worth 2000, orig. proceeding) (explaining
that trial setting during pendency of appellate stay violated the stay); cf. City of El
Paso v. Caples Land Co., 408 S.W.3d 26, 38 (Tex. App.—El Paso 2013, pet.
denied) (holding stay was not violated by particular setting because stay did not
affect proceedings relating to the property at issue in the case).

      Under the circumstances presented, the trial court acted arbitrarily and
without reference to guiding rules and principles in dismissing Hanna’s lawsuit
without proper notice and for failing to appear at the status conference, the setting

                                           5
of which occurred during the pendency of the appeal and the stay. See Polk, 165
S.W.3d at 96; see also Villarreal, 994 S.W.2d at 630. We sustain Hanna’s sole
issue.

         We reverse the trial court’s order of dismissal for want of prosecution and
remand for further proceedings.




                                        /s/       Frances Bourliot
                                                  Justice



Panel consists of Justices Jewell, Bourliot, and Poissant.




                                              6